Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-19-00365-CR

                                       Victor BARSENAS, Jr.,
                                              Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 187th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2019CR1810W
                           Honorable Stephanie R. Boyd, Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: August 28, 2019

DISMISSED

           Pursuant to a plea-bargain agreement, appellant pleaded guilty to continuous violence

against the family. See TEX. PENAL CODE ANN. § 25.11. The trial court assessed punishment at six

years’ imprisonment. On May 10, 2019, the trial court signed a certification of defendant’s right

to appeal stating that this “is a plea-bargain case, and the defendant has NO right of appeal.” See

TEX. R. APP. P. 25.2(a)(2).

           In a plea bargain case, a defendant may appeal “those matters that were raised by written

motion filed and ruled on before trial,” or “after getting the trial court’s permission to appeal.” Id.
                                                                                          04-19-00365-CR


25.2(a)(2). The clerk’s record, which contains a written plea bargain, establishes the punishment

assessed by the court does not exceed the punishment recommended by the prosecutor and agreed

to by the defendant. See id. The clerk’s record does not include a written motion filed and ruled

upon before trial; nor does it indicate that the trial court gave its permission to appeal. See id. The

trial court’s certification, therefore, appears to accurately reflect that this is a plea-bargain case and

that appellant does not have a right to appeal. We must dismiss an appeal “if a certification that

shows the defendant has the right of appeal has not been made part of the record.” Id. 25.2(d).

        We, therefore, warned appellant that this appeal would be dismissed pursuant to Texas

Rule of Appellate Procedure 25.2(d), unless an amended trial court certification showing that he

had the right to appeal was made part of the appellate record. See TEX. R. APP. P. 25.2(d), 37.1;

Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order). No such amended trial

court certification has been filed. Accordingly, we dismiss this appeal pursuant to Rule 25.2(d).

                                                     PER CURIAM

DO NOT PUBLISH




                                                   -2-